DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Newly submitted claims 16-19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 16-19 require a switch and a diode with specific configurations as detailed in those claims and claim 1 and its dependents do not, while claim 1 and its dependents require an FET engager and claims 16-19 do not.  The claims are distinct and carry a serious search burden involving the use of separate search queries that are not likely to reveal prior art relevant to one another.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-19 are withdrawn from 

Allowable Subject Matter

Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter.  The closest references found based on the examiner's search are:
	United States Patent No. 6,864,702 to Teggatz et al., which discloses a system for oxide stress testing;
	United States Patent No. 5,068,599 to Niehaus, which discloses an IC having an enabling circuit for controlling primary and secondary subcircuits;
	United States Patent No. 5,648,920 to Duvvury et al., which discloses a method and apparatus for deriving total lateral diffusion in metal oxide semiconductor transistors; and
	United States Patent App. Pub. No. 2019/0101591 to Holtz et al., which discloses a current leakage and charge injection mitigating solid state switch.


	in claim 1, " A testing system comprising . . . a field effect transistor engager configured to couple the probe pad to the gate of the transistor and provide test instrument probe measurement of gate current from the transistor without test instrument probe capacitance affecting operation of the transistor,"
	in combination with all other limitations.

	Claims 2-15 are allowed as being dependent on claim 1.

Conclusion

This application is in condition for allowance except for the following formal matters: 
the cancelation of nonelected claims 16-19.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        11/6/21